DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Chandler et al. (US 20110256380 A1), hereinafter “Chandler”.
4.	Regarding Claim 1, Holte discloses a cushion (Holte Abstract and FIG. 2 disclose a cushion 10) comprising: 
	a cushioning element including an elastomeric material layer and at least one foam layer coupled to the elastomeric material layer (Col. 4, lines 45-59, Col. 6, lines 9-30; a cushioning element including at least one foam layer 28 coupled to an elastomeric material layer 30 and held in place by a sealed off layer 26 such that relative movement between layers 28 and 30 is prevented as seen in FIG. 3, further layer 30 is described as being the second supporting padding layer made from rubber material which is by definition an elastomeric material); an interior cover enclosing the cushioning (Col. 6, lines 2-35 discloses a number of layers forming an interior cover 26/36 and defined as being waterproof as such achieving a liquid-impermeable interior cover); and an exterior cover enclosing the interior cover and the cushioning element (Col. 5, lines 37-54 discloses an exterior cover 12/14/36/38 which encloses the interior cover 26/36 and cushioning element 28/30 as seen in FIGS. 2-3), a material of the interior cover being different from a material of the exterior cover (Col. 5, lines 54-62, Col. 6, lines 18-20 discloses a material of the exterior cover 12/14/14/38 in contrast to a material of the interior cover 26/36 as supported by Col. 6, lines 4-10 and lines 14-17, therefore achieving different materials for respective covers).
	Holte is silent regarding the foam layer being specifically fixed to the elastomeric material layer. 
	Chandler discloses a cushion (Chandler Abstract and FIG. 1) comprising an elastomeric material layer and at least one foam layer fixed to the elastomeric material layer are fixed together with adhesive (Abstract, paras. [0004], [0007], [0009], [0032] and [0035]; foam layer 120 fixed to elastomeric material layer 144 via gel adhesive as seen in FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Holte as taught by Changer such that the foam layer is fixed to the elastomeric material layer. In doing so, the ability to maintain, secure and prevent any possibility of relative movement between the layers of the cushion is further enhanced as well as utilizing fixing means that enhances the comfort of the intended user (Chandler para. [0032]). 
5.	Regarding Claim 6, see the rejection to Claim 1 above. 
6.	Regarding Claim 11, modified Holte discloses a cushion (Holte Abstract and FIG. 2 disclose a cushion 10) comprising: 
	a cushioning element including an elastomeric material layer and at least one foam layer coupled to the elastomeric material layer (Col. 4, lines 45-59, Col. 6, lines 9-30; a cushioning element including at least one foam layer 28 coupled to an elastomeric material layer 30 and held in place by a sealed off layer 26 such that relative movement between layers 28 and 30 is prevented as seen in FIG. 3, further layer 30 is described as being the second supporting padding layer made from rubber material which is by definition an elastomeric material); 
an interior cover permanently enclosing the cushioning element, the interior cover being impermeable to liquid (Col. 6, lines 2-35 discloses a number of layers forming an interior cover 26/36 and permanently enclosing the cushioning element 28/30 via seam 32, and defined as being waterproof as such achieving a liquid-impermeable interior cover); and 
an exterior cover removably enclosing the interior cover and the cushioning element (Col. 5, lines 37-54 discloses an exterior cover 12/14/36/38 which encloses the interior cover 26/36 and cushioning element 28/30 as seen in FIGS. 2-3 and interior cover 26/36 being removable via closure mechanism 16 of the exterior cover 12/14/36/38).
Holte is silent regarding the foam layer being specifically adhesively fixed to the elastomeric material layer. 
	Chandler discloses a cushion (Chandler Abstract and FIG. 1) comprising an elastomeric material layer and at least one foam layer fixed to the elastomeric material layer are adhesively fixed together (Abstract, paras. [0004], [0007], [0009], [0032] and [0035]; foam layer 120 fixed to elastomeric material layer 144 via gel adhesive as seen in FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Holte as taught by Changer such that the foam layer is fixed to the elastomeric material layer. In doing so, the ability to maintain, secure and prevent any possibility of relative movement between the layers of the cushion is further enhanced as well as utilizing fixing means that enhances the comfort of the intended user (Chandler para. [0032]). 
Regarding Claim 15, modified Holte discloses (see Holte) the cushion of claim 11, wherein the interior cover is sized and configured to provide a tight fit such that an interior volume of the interior cover defined by the interior surfaces of the interior cover is substantially equal to a volume of the cushioning element defined by the exterior surfaces of the cushioning element (FIGS. 3 demonstrates the interior cover 26/36 relative to the cushioning element 28/30).

8.	Claims 2, 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claims 1 and 11 above, and further in view of Pearce (US 5749111 A).
9.	Regarding Claim 2, modified Holte discloses (see Holte) the cushion of claim 1, wherein the interior cover comprises fabric formed of stretchable fibers (Col. 4, lines 60-67 discloses the interior cover 26/36 comprising of microfiber which by definition is a fabric formed of stretchable fibers)
	Modified Holte is silent specifically regarding the exterior covering comprises of fabric formed of stretchable fibers. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including an exterior cover comprising of a fabric formed of stretchable fibers (Co. 8, lines 42-48 discloses exterior cover 204 formed of fabric having stretchable fibers).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Pearce such that the exterior cover comprises of a fabric formed of stretchable fibers. In doing so, the cushioning element is capable of being self-adjusted and thus optimizing the user experience by providing additional comfort.  
10.	Regarding Claim 4, modified Holte disclose the cushion of claim 2. 
Modified Holte is silent regarding the fabric of the exterior cover further comprises non-stretchable fibers. 
(Pearce Abstract and FIG. 2) including the fabric of the exterior cover further comprises non-stretchable fibers (Col. 8, lines 42-48 discloses the exterior cover constructed from cotton fabric that comprises non-stretchable fibers).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by Pearce such that the cushion exterior cover further comprises non-stretchable fibers. Such addition would enhance the cushion by preventing the cushion from expanding beyond its original form.
11.	Regarding Claim 5, modified Holte discloses the cushion of claim 1. 
	Modified Holte is silent regarding intersecting bucking walls. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including a plurality of intersecting buckling walls defining hollow columns therebetween (see Pearce col. 10, line 54 through col. 11, line 36  and FIGS. 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by Pearce such that the elastomeric material layer comprises of a plurality of intersecting buckling walls defining hollow columns therebetween. In doing so, additional comfort is provided to the user.  
12.	Regarding Claim 17, modified Holte discloses the cushion of claim 11.
	Modified Holte is silent regarding intersecting bucking walls. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including a plurality of intersecting buckling walls defining hollow columns therebetween (see Pearce col. 10, line 54 through col. 11, line 36  and FIGS. 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by Pearce such that the 
13.	Regarding Claim 18, modified Holte discloses (see Holte) the cushion of claim 11, wherein each of the interior cover comprises of a stretchable material (Col. 4, lines 60-67 disclose the interior cover 26/36 comprising of microfiber which by definition is stretchable).
	Holte is silent regarding the exterior cover comprises of stretchable material. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including an exterior cover comprising of stretchable material (Co. 8, lines 42-48 discloses exterior cover 204 formed of fabric having stretchable material).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Pearce such that the exterior cover comprises of stretchable material. In doing so, the cushioning element is capable of being self-adjusted and thus optimizing the user experience by providing additional comfort.  

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), Chandler et al. (US 20110256380 A1) and Pearce (US 5749111 A) as applied to Claim 2 above, and further in view of Jensen et al. (US 20150187233 A1), hereinafter “Jensen”. 
15.	Regarding Claim 3, modified Holte discloses the cushion of claim 2.
	Modified Holte is silent regarding the interior cover is substantially free of non-stretchable fibers. 
	Jensen discloses a mattress (Milnes Abstract and FIG. 6) including a cover being substantially free of non-stretchable fibers (para. [0046] discloses cover 140 comprising of cotton which is by definition substantially free of non-stretchable fibers). 
. 

16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claim 1 above, and further in view of Murphy et al. (US 20180279795 A1), hereinafter “Murphy”.
17.	Regarding Claim 7, modified Holte disclose the cushion of claim 1.
	Modified Holte is silent regarding the cushioning element has the shape of a rectangular prism. 
	Murphy discloses a cushion (Murphy Abstract and FIG. 11) including the cushioning element has the shape of a rectangular prism (cushioning element 1110 has the shape of a rectangular prism as seen in FIG. 11), and the cover comprises a single, continuous layer of material extending over five sides of the cushioning element with a seam extending only along a sixth side of the cushioning element, the sixth side comprising a lateral side of the cushioning element (paras. [0106] and [0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Murphy such that the cushioning element has the shape of a rectangular prism, and the cover comprises a single, continuous layer of material extending over five sides of the cushioning element with a seam extending only along a sixth side of the cushioning element, the sixth side comprising a lateral side of the cushioning element. Such addition would improve the time of manufacturing the product due to limited amount of construction needed as well all an enhanced cover fitted over the cushioning element.

18.	Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claims 1 and 11 above, and further in view of Alsbury et al. (US 3742531 A), hereinafter “Alsbury”.
19.	Regarding Claim 8, modified Holte discloses (see Holte) the cushion of claim 1, further comprising a liquid-impermeable coating on surfaces of the interior cover (Col. 4, lines 60-67 discloses at least one liquid-impermeable coating of interior cover 26/36).
	Modified Holte is silent regarding liquid-impermeable coating on all interior surfaces of the interior cover. 
	Alsbury et al. discloses a water bed (Alsbury Abstract and FIG. 1), including liquid-impermeable coating on all interior surfaces of a cover (Col. 2, lines 1-3 discloses a liquid-impermeable coating on all interior surfaces of cover 30). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Alsbury such that a liquid-impermeable coating on all interior surfaces of the interior cover. Such addition would enhance the invention by providing means for preventing the interior cushioning element from becoming saturated due to spilled liquids on the cushion. As such, the maintenance and sanitation of the cushion is optimized. 
20.	Regarding Claim 9, modified Holte discloses the cushion of claim 8.
	Modified Holte is silent regarding the liquid-impermeable coating specifically comprises thermoplastic polyurethane.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the 
21.	Regarding Claim 19, modified Holte discloses the cushion of claim 11. 
	Modified Holte is silent regarding liquid-impermeable coating on interior surfaces of the exterior cover.
	Alsbury et al. discloses a water bed (Alsbury Abstract and FIG. 1), including a liquid-impermeable coating on interior surfaces of the exterior cover (Col. 2, lines 1-3 discloses a liquid-impermeable coating on all interior surfaces of exterior cover 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Alsbury such that a liquid-impermeable coating on interior surfaces of the exterior cover. Such addition would enhance the invention by providing means for preventing the interior cushioning element from becoming saturated due to spilled liquids on the cushion. As such, the maintenance and sanitation of the cushion is optimized. 

22.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claim 6 above, and further in view of DeGregorio (US 320120260421 A1).
23.	Regarding Claim 10, modified Holte discloses the cushion of claim 1.
	Modified Holte is silent regarding protrusions.
DeGregorio discloses a cover for yoga equipment (DeGregorio Abstract and FIG. 2), including a plurality of protrusions comprising a non-slip material on an exterior surface of the bottom layer (see para. [0021] discloses a bottom layer comprising of protrusions that are of non-slip material).
.  

24.	Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claim 11 above, and further in view of Rensink (US 20130111672 A1).
25.	Regarding Claim 12, modified Holte discloses the cushion of claim 11.
	Modified Holte is silent regarding the foam comprising of first and second foam layers. 
	Rensink discloses a cushion (Rensink Abstract and FIG. 6), including at least one foam layer of the cushioning element comprises a first foam layer and a second foam layer (paras. [0022], [0024], [0027 and [0029] disclose foam layer 22 comprising of first foam layer 18 and second foam layer 12 as seen in FIGS. 3 and 5).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Rensink such that the at least one foam layer of the cushioning element comprises a first foam layer and a second foam layer. In doing so, the support and comfort of the cushion is optimized. 
26.	Regarding Claim 13, modified Holte discloses (see Rensink) the cushion of claim 12, wherein the first foam layer is less dense than the second foam layer (paras. [0022] and [0024] discloses first foam layer 18 is less dense than the second foam layer 12).
	Regarding Claim 14, modified Holte discloses the cushion of claim 13, wherein the first foam layer (Rensink first foam layer 18) is provided between and fixed to the elastomeric material layer (Holte elastomeric material layer 30) and the second foam layer (Rensink second foam layer 12).
	Modified Holte is silent regarding the specific arrangement of the layers.
	While modified Holte does not specifically disclose the arrangement of the foam layers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the foam layers in this particular order, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR International Co v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

28.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claim 11 above, and further in view of Tabor et al. (US 20160324328 A1), hereinafter “Tabor”.
29.	Regarding Claim 16, modified Holte discloses the cushion of claim 11.
Modified Holte is silent regarding the interior cover is unbounded from the cushioning element. 
	Tabor disclose a cushion (Abstract and FIG. 1), including the interior cover is unbounded from the cushion element (paras. [0026]-[0027] and FIGS. 2-3 disclose a removal of cushion elements inside the interior cover 210/240 as such the interior cover 210/240 must be unbounded from the cushion element).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Pearce such that the interior cover is unbounded from the cushioning element. In doing so, the interior cover as well as the cushion element are capable of being individually washed and/or replaced as deemed necessary by the user. 
30.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Chandler et al. (US 20110256380 A1), in view of Pearce (US 5749111 A), in view of Alsbury et al. (US 3742531 A).
31.	Regarding Claim 20, Holte discloses a cushion (Holte Abstract and FIG. 2 disclose a cushion 10) comprising:
	a cushioning element including an elastomeric material layer and at least one foam layer coupled to the elastomeric material layer (Col. 4, lines 45-59, Col. 6, lines 9-30; a cushioning element including at least one foam layer 28 coupled to an elastomeric material layer 30 and held in place by a sealed off layer 26 such that relative movement between layers 28 and 30 is prevented as seen in FIG. 3, further layer 30 is described as being the second supporting padding layer made from rubber material which is by definition an elastomeric material);
at least one cover enclosing the cushioning element (Col. 6, lines 2-35 discloses a number of layers forming an interior cover 26/36 and defined as being waterproof as such achieving a liquid-impermeable interior cover, wherein the cover encloses the cushioning element 28/30) ; and 
the at least one cover comprising of liquid impermeable coating (Col. 4, lines 60-67 discloses cover 26/36 comprising of liquid impermeable coating); 
Holte is silent regarding the foam layer being specifically adhesively fixed to the elastomeric material layer, a plurality of intersecting buckling walls defining hollow column therebetween; and at least one liquid impermeable coating specifically provided on interior surfaces of the at least one cover.
Chandler discloses a cushion (Chandler Abstract and FIG. 1) comprising an elastomeric material layer and at least one foam layer fixed to the elastomeric material layer are adhesively fixed together (Abstract, paras. [0004], [0007], [0009], [0032] and [0035]; foam layer 120 fixed to elastomeric material layer 144 via gel adhesive as seen in FIG. 3).
. 
Modified Holte is silent regarding a plurality of intersecting buckling walls defining hollow column therebetween; and at least one liquid impermeable coating specifically provided on interior surfaces of the at least one cover.
Pearce discloses a cushion (Pearce Abstract and FIG. 2) comprising: wherein an elastomeric material layer (Abstract) comprising a plurality of intersecting buckling walls defining hollow columns therebetween (Col. 8, line 42 through col. 9, line 32 wherein the elastomeric material layer of cover 204 comprises plurality of intersecting buckling walls defining hollow columns therebetween). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by Pearce such that the cushion comprises of a plurality of intersecting buckling walls defining hollow columns therebetween. Such addition would enhance the cushion due to added comfort and support for the intended user. 
Modified Holte is silent regarding liquid-impermeable coating on interior surfaces of the at least cover
	Alsbury et al. discloses a water bed (Alsbury Abstract and FIG. 1), including a liquid-impermeable coating on interior surfaces of the at least cover (Col. 2, lines 1-3 discloses a liquid-impermeable coating on all interior surfaces of exterior cover 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Alsbury such that at least one liquid-impermeable coating provided on interior surfaces of the at least one cover. Such addition 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With regard to arguments pertaining to claims 1, 11 and 20, the applicant asserts that Holte does not disclose the foam layer is fixed to the elastomeric material layer in page 6 of the remarks filed on 02/07/2022. The examiner agrees that Holte does not explicitly disclose the fixing of the foam layer and the elastomeric material layer, however, Holte does disclose the pertaining layers being covered via layer 26 and layer 26 being sealed closed such that relative movement of the pertaining layers is prevented. As such Holte discloses the need for maintaining and securing layers within a cushion. Chandler et al. as discussed above, in reference to claims 1, 11 and 20 explicitly discloses the fixing of the precise type of layers of a cushion as required per the above claims. Therefore, the concept of fixing layers, fixing of layers of foam and elastomeric material, and fixing of layers of different material properties is well known. Further, fixing of layers via adhesive is also a standard mode of fixing layers and is not new. While the examiner appreciates the broad nature of the claims, the claims as currently recited are well known in view of the prior art of record. 
With regard to arguments pertaining to the remainder of claims, no specific arguments have been provided, however, the applicant mentions the requirements for establishing a prima facie case of obviousness as well as the examiner’s hindsight analysis in page 7 of the remarks. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).














Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642